 
AGREEMENT
 
THIS AGREEMENT (this “Agreement”) dated as of March 20, 2009 by and among Young
Joo Kim (“Kim”) and North Shore Acquisition Corp., a Delaware corporation (the
“Company”).
 
 
RECITALS
 
The Company was formed on June 26, 2007 for the purpose of acquiring an
operating business (“Business Combination”).
 
Kim approached the Company regarding a proposal to join the Company’s Board of
Directors and use his best efforts to introduce the Company to suitable targets
in Korea for a Business Combination (“Kim Target”).
 
The Company’s Board of Directors has determined that having Kim join the
Company’s Board of Directors as Co-Chairman enhances the Company’s ability to
consummate a Business Combination and that it is in the best interests of the
Company’s stockholders to enter into this Agreement.
 
 
AGREEMENT
 
For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:
 
1.           Resignation of Director; Co-Chairman of Board of Directors. Arthur
Goldberg shall resign as a member of the Company’s Board of Directors upon the
execution of this Agreement.  Immediately thereafter, the Company’s Board of
Directors shall elect Kim as Co-Chairman of the Board of Directors to fill the
vacancy created by Mr. Goldberg’s resignation.
 
2.           Payment of Expenses.  Any expenses incurred by the Company in
connection with exploring the potential for a Business Combination with a Kim
Target (“Kim Business Combination”), including but not limited to analyzing,
investigating and performing due diligence on such Kim Target and negotiating
and consummating any acquisition or other agreement, shall be paid directly by
Kim or his affiliates. In the event the Company consummates a Kim Business
Combination, the Company shall at the closing of such Kim Business Combination
reimburse Kim or his affiliates for its expenses incurred by such parties
relating to such Kim Business Combination, upon presentation of evidence of such
expenses to the Board of Directors in accordance with the Company’s standard
policies.  Kim acknowledges that neither he nor his affiliates will receive any
reimbursement unless and until the Company consummates a Kim Business
Combination.
 
3.           Approval of Business Combination; Authority to Act.  The Company
agrees that no Kim Business Combination shall be authorized or approved without
the affirmative vote of Kim as a director.  Kim agrees that he shall not have
the authority to bind the Company to any agreement, obligation or transaction
unless such agreement, obligation or transaction is approved by the Company’s
Board of Directors, nor shall he have the authority to incur any expense which
the Company is obligated to pay (except for reimbursement of expenses to Kim
upon the closing of a Kim Business Combination as discussed above).
 
 
1

--------------------------------------------------------------------------------

 
 
4.           Public Disclosure. No party to this Agreement shall make any public
disclosure or publicity release pertaining to the existence of the subject
matter contained in this Agreement without notifying and consulting with the
other party; provided, however, that notwithstanding the foregoing, the Company
shall be permitted to make required filings with the Securities and Exchange
Commission and Kim may issue a press release in Korea disclosing the subject
matter contained in this Agreement provided that Kim shall receive prior
approval of such release from the Company’s Board of Directors, not to be
unreasonably withheld.
 
           5.           Entire Agreement. This Agreement contains the sole and
entire binding agreement among the parties hereto with respect to the subject
matter hereof and supersedes any and all other prior written or oral agreements
among them.
 
6.           Governing Law. This Agreement and the interpretation of its terms
shall be governed by the laws of the State of Delaware, without application of
conflicts of law principles.
 
7.           Execution in Counterparts; Facsimile Signatures.  This Agreement
and any amendment, waiver or consent hereto may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. All such counterparts may be delivered among the
parties hereto by facsimile or other electronic transmission, which shall not
affect the validity thereof.
 
8.           Trust Fund Waiver.  Kim hereby waives any right, title, interest or
claim of any kind in or to any monies in the Company’s trust account (“Claim”),
and waives any Claim it may have in the future as a result of, or arising out
of, any negotiations, contracts or agreements with the Company and will not seek
recourse against the trust fund for any reason whatsoever.


 
[SIGNATURES ON FOLLOWING PAGES]
 
 
2

--------------------------------------------------------------------------------

 
 
The parties have executed this Agreement as of the date set forth above.
 

          NORTH SHORE ACQUISITIONCORPORATION          
 
 
By:  /s/ Marc H. Klee
      Name: Marc H. Klee       Title:   President                       /s/
Young Joo Kim       Young Joo Kim  

 
 
3

--------------------------------------------------------------------------------

 